—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Beldock, J.), rendered April 14, 1992, convicting her of manslaughter in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
*445The Supreme Court properly allowed the introduction of evidence of the defendant’s prior violent acts against her deceased son on the issue of the identity of the perpetrator (see, People v Molineux, 168 NY 264).
The defendant’s challenge to the jury charge is not preserved for appellate review (see, CPL 470.05 [2]). In any event, the jury charge did not constitute error.
Finally, the sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80). Joy, J. P., Friedmann, Krausman and Florio, JJ., concur.